UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2302


RICHARD E. STITELY,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:14-cv-00144-SAG)


Submitted:   July 17, 2015                 Decided:   August 4, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine P. Benagh, COLLIER-BENAGH LAW, P.L.L.C., Washington,
D.C.; Stephen F. Shea, Silver Spring, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Benjamin B. Prevas,
Special Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard     E.   Stitely       appeals     from           the    magistrate       judge’s

order upholding the Administrative Law Judge’s (“ALJ”) denial of

disability      insurance      benefits.             On     appeal,           Stitely     raises

numerous claims.        We have considered the briefs, the magistrate

judge’s opinion, and the administrative record, and we find no

reversible error.           Accordingly, we affirm substantially for the

reasons stated by the magistrate judge. *                        Stitely v. Colvin, No.

1:14-cv-00144-SAG (D. Md. Nov. 10, 2014).

      In    addition,        while      Stitely           avers        that      his     chronic

obstructive pulmonary disease (“COPD”) was more severe than the

ALJ   accounted      for,    he   presented          no    evidence         to    support    the

conclusion    that     his    COPD      would    prevent              him   from    working   a

full-time     job.          His     breathing         difficulty            and    occasional

emergency    treatments       did    not   undermine             the    ALJ’s      conclusions

that Stitely’s COPD was improved with treatment and that his

condition did not prevent full-time work.                              Finally, while the

alleged repetitive black-outs would be a serious hindrance to

full-time     work,     the       ALJ    appropriately                 rejected        Stitely’s

testimony as it had absolutely no support in the medical record,

aside from a self-reported symptom at one medical examination.



      * The parties           consented         to        the     jurisdiction          of   the
magistrate judge.



                                           2
Based on the foregoing, we conclude that the ALJ’s findings were

sufficient in this regard to permit judicial review and were

supported by substantial evidence.

       Next,      Stitely         contends        that    the      ALJ’s       credibility

determination        was   erroneous       because       the    ALJ    improperly     found

that    Stitely’s      complaints        were      inconsistent         with    his   daily

activities.       In his written submissions and his testimony before

the ALJ, Stitely reported that he could attend to personal care,

count    change,     watch       television,       wash    dishes,      play    video   and

board    games,      prepare      simple     meals,      and    shop.      In    addition,

although he stated at the hearing that he could no longer fish

or ride a motorcycle, he reported performing these activities

after his alleged onset date.                We find that the ALJ’s conclusion

that these activities were inconsistent with his complaints of

constant pain and inability to breathe was well within the ALJ’s

discretion.

       Next, Stitely contends that the clinical evidence did not

conflict with his subjective complaints, contrary to the ALJ’s

conclusions.         Specifically,         Stitely       claims,      without    citation,

that    COPD   can    only       be   diagnosed     by    spirometry,      not    imaging.

Further, Stitely asserts that the ALJ omitted evidence adverse

to   his   decision        and    failed     to    consider      the     consistency    of

Stitely’s complaints and the frequency of his pain.



                                             3
     However, the ALJ cited additional clinical evidence aside

from the unremarkable imaging studies.                   The ALJ also discussed

the pulmonary function testing, a cardiac stress test showing

average exercise capacity, pulse oxygen levels ranging from 89

to   98,        and     effective      treatment        with    an      inhaler      and

bronchodilation.           In addition, the ALJ discussed much of the

evidence that Stitely complains was overlooked.                        The relatively

mild conditions indicated by the clinical evidence did, indeed,

conflict        with    Stitely’s      allegations       of     totally       disabling

symptoms.        Further, Stitely points to no “overlooked” evidence,

aside    from     his    own   allegations,    which      the    court       found   not

entirely credible, that would substantially aid his case.

     Stitely further contends that the ALJ failed to weigh his

complaints that he could not sustain activities and failed to

order     a     consultative     examination       of    his     hands       and   arms.

Regarding sustaining activities, the ALJ properly relied upon

the consulting doctors’ conclusions regarding the length of time

Stitely would be able to stand and sit and took into account the

time Stitely would need to be off-task.                   As for Stitely’s hands

and arms, given Stitely’s reported activities and the reasons he

gave for his limitations, the ALJ did not err in failing to

order further testing of his hand functioning.

        Next,    Stitely    contends    that   the      ALJ    erred    by    rejecting

Stitely’s subjective complaints for lack of objective evidence.

                                          4
It is true that “once a medically determinable impairment which

could reasonably be expected to produce the pain alleged by the

claimant       is     shown       by     objective       evidence,        the      claimant’s

allegations as to the severity and persistence of [his] pain may

not be dismissed merely because objective evidence of the pain

itself (as opposed to the existence of an impairment that could

produce the pain alleged), . . . are not present to corroborate

the existence of pain.”                 Craig v. Chater, 76 F.3d 585, 595 (4th

Cir. 1996).          Yet while “a claimant’s allegations about [his]

pain     may   not     be     discredited            solely    because      they    are     not

substantiated by objective evidence of the pain itself or its

severity,      they    need       not    be   accepted        to    the   extent    they    are

inconsistent         with    the       available      evidence,       including     objective

evidence of the underlying impairment, and the extent to which

that impairment can reasonably be expected to cause the pain the

claimant alleges [he] suffers.”                  Id.

       Here,    the         ALJ    did     not       improperly        require      objective

corroboration.             Instead, the ALJ properly noted that Stitely’s

impairments         were    treated       with   limited,          conservative     treatment

that   improved        some       of    Stitely’s      conditions.          See     Smith    v.

Colvin, 756 F.3d 621, 626 (8th Cir. 2014) (noting with approval

that the ALJ’s credibility determination was based, in part, on

finding that the plaintiff’s treatment was “essentially routine

and/or     conservative            in     nature”)      (internal         quotation       marks

                                                 5
omitted);      Wall   v.    Astrue,      561       F.3d    1048,     1068–69       (10th   Cir.

2009) (holding that a history of conservative medical treatment

undermines allegations of disabling symptoms).                                  Likewise, the

fact    that     treatment    records          did       not   verify      or    suggest    the

presence of daily coughing-related blackouts was highly relevant

to a credibility finding.                 See Tommasetti v. Astrue, 533 F.3d

1035,     1039-40      (9th       Cir.    2008)          (permitting        inference      that

condition was not “as all-disabling” as reported when claimant

did not seek aggressive treatment and alternatives).

       Finally, Stitely contends that the ALJ improperly relied on

his failure to seek treatment when the record showed that he was

unable to afford treatment.                However, Stitely’s allegations are

not supported by the record.                       Instead, the ALJ appropriately

noted the complaints Stitely did or did not make when he sought

medical     attention,        and        the       ALJ     properly         considered      the

conservative treatment Stitely received over a prolonged period

of many doctor’s appointments.

       Based     on   the   foregoing,         we    affirm      the    district      court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented     in    the    materials

before    this    court     and    argument         would      not   aid    the    decisional

process.

                                                                                     AFFIRMED



                                               6